Exhibit 10.2

 
 
INTERNATIONAL GAME TECHNOLOGY


 
 
THE RULES


of the


INTERNATIONAL GAME TECHNOLOGY SAVINGS-RELATED SHARE OPTION SCHEME




 
Approved by Her Majesty’s Revenue and Customs on 10 March 2009
(Reference: SRS/104271/IA)




Adopted by the Company in Board Meeting
on 3 March 2009
 
 
 

 
 
 

--------------------------------------------------------------------------------

 


CONTENTS


 

Rule  
 Page
     
1
Definitions
1
2
Applications for Options
5
3
Grant of Options
7
4
Limitations
9
5
Exercise Price
9
6
Exercise of Options
10
7
Substitution of Shares
14
8
Variation of Share Capital
16
9
Rights of Shares Allotted
16
10
Availability of Shares
16
11
Listing
17
12
Transfers of Options
17
13
Relationship between the Scheme and the Option Holders’ employment
   
and Loss of Office
17
14
Powers of Directors
18

 
 
 
 

--------------------------------------------------------------------------------

 
INTERNATIONAL GAME TECHNOLOGY CORPORATION


1
Definitions



1.1
In this Scheme the following words and expressions bear the following meanings,
namely:-



the Act: the Income Tax (Earnings and Pensions) Act 2003;


Adoption Date:  the later of the date on which the Scheme is adopted by a board
meeting and the Approval Date;


Application:  an application for an Option in an Approved Form;


Approval Date:  the date on which the Scheme receives formal HMRC approval;


Approved Form:  a form approved by the Board and HMRC;


Associated Company:  in the first sentence of Rule 6.4, an associated company as
defined in paragraph 35(4) of Schedule 3 and in the second sentence of rule 6.4,
as defined in paragraph 47 of Schedule 3;


Board:  the board of directors of the Company or a duly constituted committee of
it authorised and empowered to operate the Scheme consisting wholly of directors
of the Company who are outside directors within the meaning of Internal Revenue
Service Regulations 1.162-27(e) (3) and “disinterested persons” within the
meaning of US Securities and Exchange Commission Rule 16b-3 (c) (i);


Bonus Date:  the date on which Repayments under a Savings Contract are due being
the date on which a bonus is payable under the Savings Contract as specified by
the Qualified Person in his Application, subject to the provisions of Rule 3.3;


Company:  International Game Technology, a Nevada corporation;
 
 
 

--------------------------------------------------------------------------------

 


Control:  control as defined in Section 995 of the Income Tax Act 2007;


Date of Grant:  the date on which an Option is granted as specified in the
relevant Option Certificate;


Employee:  an employee of any company in the Group (including a director
required by the terms of his employment or office to work for the Group or any
part of it for 25 hours or more per week (exclusive of meal breaks)) who is not
an Excluded Person;


Excluded Person:  a person who has a Material Interest;


Exercise Price:  the amount payable for each Share on the exercise of an Option
determined in accordance with Rule 5 below;


Group:  the Company and its subsidiaries from time to time (as defined in
Section 736 of the Companies Act 1985) over which the Company has Control;


HMRC:  Her Majesty’s Revenue & Customs;


Invitation:  a letter of invitation in the Approved Form;


Material Interest:  an interest in 25 per cent. or more of the Company’s share
capital contrary to paragraph 12 of Schedule 3 to the Act;


New York Stock Exchange:  The New York Stock Exchange, State of New York, United
States of America;


Option:  a right to acquire Shares granted pursuant to the Scheme;


Option Certificate:  the Option Certificate in the Approved Form;


Option Holder:  a Qualified Person or a former Qualified Person who holds an
Option in accordance with the terms of the Scheme or, where the context permits,
a person becoming entitled to any such Option in consequence of the death of the
original Option Holder;
 
 
2

--------------------------------------------------------------------------------

 


Option Period:  a period of six months commencing on the Bonus Date and being
the period within which (subject to the provisions of the Scheme) the Options
must be exercised, if at all;


Qualified Person:  any Employee:


 
(i)
whose earnings from the office or employment which makes him an Employee are (or
would be if there were any) general earnings to which section 15 of the Act
applies and those general earnings are (or would be if there were any) earnings
for a tax year in which the individual is ordinarily resident in the UK; and



 
(ii)
who will have been so employed by a company in the Group for a continuous period
of at least one year on the date on which the Board makes its Invitation for
Applications under Rule 2.1. For the avoidance of doubt periods of service with
any such company prior to its joining the Group shall be disregarded and a
Qualified Person who takes maternity leave under the provisions of Part VIII of
the Employment Rights Act 1996 and exercises her right to return to work under
that Act shall not be deemed to cease to be in the employment of the Company by
virtue of taking that maternity leave and the period of maternity leave shall
count towards the period of continuous employment;



The Board may, at its discretion, resolve to waive or vary all or any of the
above conditions in respect of any Employee (but not so that they breach the
requirements of Part 3 of Schedule 3 to the Act).  Any Employee to whom the
Board sends an Invitation in exercise of the discretion shall be allowed to
participate in the Scheme on similar terms to all other Qualified Persons;


Repayments:  repayments made to a Qualified Person under a Savings Contract and
either including or not including the bonus payable under the Savings Contract
as specified by the Qualified Person in his Application, subject to the
provisions of Rule 3;
 
 
3

--------------------------------------------------------------------------------

 


Savings Authority: Yorkshire Building Society or any provider of certified SAYE
savings arrangements nominated by the Board for the purpose of the Scheme;


Savings Contract:  a certified contractual savings scheme within the meaning of
Section 703 of the Income Tax (Trading and Other Income) Act 2005 entered into
by the Qualified Person which has been approved for the purposes of Schedule 3
to the Act by HMRC;


Schedule 3:  Schedule 3 to the Act;


Scheme:  International Game Technology Corporation Savings-Related Share Option
Scheme;


SEC:  the United States of America Securities and Exchange Commission or any
successor body;


Shares: common stock at a nominal value of $0.00015625 in the capital of the
Company whether issued or unissued which satisfy the conditions specified in
paragraphs 18 to 22 inclusive of Schedule 3;


Specified Age:  60.


1.2
In this Scheme (unless the context requires otherwise):-



1.2.1
any reference to any statute or statutory provisions shall be construed as
including a reference to any modification, re-enactment or extension of such
statute or statutory provision for the time being in force, to any subordinate
legislation made under the same and to any former statutes or statutory
provisions which is consolidated or re-enacted;



1.2.2
the singular includes a reference to the plural and vice versa;



1.2.3
the masculine gender shall include the feminine gender;

 
 
4

--------------------------------------------------------------------------------

 


1.2.4
references to the exercise of an Option shall where the context so allows
include the exercise of an Option in part.



1.3
The Scheme shall be governed by and construed in accordance with the law of
England and Wales.



1.4
Any words and expressions used in these rules shall so far as is consistent with
the context have the same meanings as in Schedule 3.



2
Applications for Options



2.1
The Board may at any time after the Adoption Date, subject to any restrictions
imposed under the US Securities and Exchange Commission Rules, invite
Applications under the Scheme from Qualified Persons by sending them
Invitations.



2.2
Each Invitation shall be in writing and shall specify:-



2.2.1
the Exercise Price (or the time and manner in which the Exercise Price will be
communicated to Qualified Persons which time must be prior to the Date of
Grant);



2.2.2
the last date by which Applications must be received (which shall be neither
earlier than 14 days nor later than 21 days after the date of the Invitation);



2.2.3
whether the Board has decided to allow Qualified Persons to choose, for the
purpose of determining the number of Shares over which an Option is to be
granted, whether the payment under the Savings Contract is to be taken as
including a bonus available under such Savings Contract (and, if so, which
bonus) or no bonus at all; and



2.2.4
whether it is open to the Qualified Person to choose between Savings Contracts
of different durations and Bonus Dates falling on different anniversaries of the
commencement of the Savings Contract and, if so, which Savings Contracts and
which Bonus Dates;



 
5

--------------------------------------------------------------------------------

 
 
and the Board may, at its discretion, determine and include in the Invitations
details of the maximum number of Shares over which Options may be granted at
that time or any maximum monthly saving contribution.


2.3
Each Invitation shall be accompanied by such documents relating to the Savings
Contract as the Savings Authority may prescribe and an Application which shall
provide for the Qualified Person to state:-



2.3.1
the monthly savings contribution (being a multiple of £1 and not less than the
minimum amount specified in the Savings Contract, provided that the minimum
amount so specified is not lower than permitted by paragraph 25(3)(b) of the Act
(as amended or replaced from time to time)) which he wishes to make under the
related Savings Contract;



2.3.2
that his proposed monthly savings contribution under the Savings Contract, when
added to any monthly savings contributions then being made under any other
savings contract linked to an option granted under the Scheme or any other
scheme approved under Schedule 3 to the Act will not exceed the maximum
permitted under Rule 4.2;



2.3.3
if he may choose whether the Repayment under the Savings Contract be taken to
include a bonus or no bonus for the purpose described in Rule 2.2.3, his choice
in that respect; and



2.3.4
if he may choose between Savings Contracts of different durations or Bonus Dates
falling on different anniversaries of the commencement of the Savings Contract,
his choice in that respect;



 
and to authorise the Board to enter on the form of Savings Contract such monthly
savings contribution (not exceeding the maximum stated on the Application) as
shall be determined pursuant to Rule 3 below.



2.4
Not later than the date specified in the Invitation as the last date for receipt
of an Application, each person who was a Qualified Person on the date of the
Invitation may, by the return of a duly completed Application complying with the
requirements of this Rule 2 as specified on the Application, apply for an
Option.  A person may only submit one Application for an Option of any
particular duration in response to each Invitation which he receives, but he may
apply for Options of different durations, if the Invitation so permits.  If he
receives more than one Invitation relating to Options proposed to be granted on
the same Date of Grant, he may submit only one Application for an Option of any
particular duration in response to both or all of them, but he may apply for
Options of different durations, if the Invitation(s) so permit(s).

 
 
6

--------------------------------------------------------------------------------

 


2.5
An Application for an Option shall be in writing and shall be accompanied by
such documents relating to the Savings Contract as the Savings Authority may
prescribe, and the valid completion and return of such documents shall be a
precondition of the grant of an Option.



2.6
Each Application shall be deemed to be for an Option over the largest whole
number of Ordinary Shares which can be bought at the Exercise Price with the
expected Repayments under the related Savings Contract at the appropriate Bonus
Date taking into account the Qualified Person’s choice under Rule 2.3.3.



3
Grant of Options



3.1
No Option shall be granted to any director or employee who has ceased to be a
Qualified Person at the Date of Grant.



3.2
Subject to Rules 3.1 and 3.3, the Board shall grant an Option to each Qualified
Person who has submitted a valid Application in respect of the number of Shares
for which he is deemed to have applied within 30 days of the date by reference
to which the relevant Exercise Price was fixed.  If, in applying the scaling
down provisions contained in Rule 3.3, Options cannot be granted within the 30
day period referred to in this Rule 3.2, the Options may be granted within 40
days of the date by reference to which the relevant Exercise Price was fixed.



3.3
If valid Applications are received for a total number of Shares in excess of any
maximum number of Shares determined by the Board pursuant to Rule 2.2 or any
limitation under Rule 4, the Board shall scale down Applications by taking the
following steps (or by such other procedure agreed by the Board in advance with
HMRC) until the number of Shares applied for equals or is less than the number
of Shares available:-

 
 
7

--------------------------------------------------------------------------------

 


3.3.1
by deeming each choice under Rule 2.3.3 to include a bonus to be a choice to
include no bonus in the Repayment;



3.3.2
by reducing the monthly savings contributions pro rata (and consequently the
number of Shares applied for) provided that the monthly savings contributions of
a Qualified Person shall not be reduced below the minimum amount specified in
the Savings Contract;



3.3.3
by selecting Applications by lot, each based on a monthly savings contribution
of the minimum specified in the Savings Contract and the inclusion of no bonus
in the Repayment.



 
If after applying the above steps the number of Shares available is still
insufficient to enable an Option based on the minimum monthly contributions
specified in the Savings Contract to be granted to each Qualified Person whose
Application so remains, no Options shall be granted.



3.4
Each Application shall be deemed to have been modified or withdrawn in
accordance with the provisions of Rule 3.3 and the Board shall complete each
Savings Contract proposal form to reflect any reduction in monthly savings
contributions resulting therefrom.



3.5
Options shall be evidenced by the execution of a deed of grant by the
Company.  A single deed of grant may be executed in favour of any number of
Qualified Persons. As soon as possible after Options have been granted the
Company shall issue to each Option Holder an Option Certificate executed by the
Company in such manner as the Board may from time to time prescribe.  Each
Option Certificate shall specify the Date of Grant of the Option, the number of
Shares over which the Option is granted and the Exercise Price.  If any Option
Certificate shall be worn out, defaced, destroyed or lost, it may be renewed on
such evidence being provided as the Board may reasonably require.

 
 
8

--------------------------------------------------------------------------------

 


3.6
No amount shall be paid in respect of the grant of an Option but the maintenance
of the Savings Contract by the Option Holder shall be a condition of the
continuance of the Option provided that the discontinuance of a Savings Contract
with a view to the exercise of an Option will not preclude the Option Holder
from exercising that Option.



4
Limitations



4.1
No Options shall be granted hereunder later than 10 years after the Adoption
Date.



4.2
Contributions made by an Option Holder under his Savings Contract shall not be
less than the minimum amount per month specified in the Savings Contract and
shall be made in multiples of £1 per month.  The maximum payments an Option
Holder may make under his Savings Contract (when aggregated with the monthly
payments being made under any other Savings Contracts entered into by the Option
Holder and at that date still outstanding) shall be £250 per month or such other
amount as may be specified in paragraph 25 of Schedule 3 of the Act from time to
time.



4.3
Shares issued pursuant to the exercise of Options granted under this Scheme
shall be charged against the applicable share limits of the Company’s 2002 Stock
Incentive Plan (or any applicable share limit of any similar successor plan
thereto), and no Options shall be granted hereunder that would exceed any such
share limit.



5
Exercise Price



 
Each Option is to be an Option to subscribe for or acquire Shares in the Company
at a price per Share determined by the Board but in any event not less than the
higher of:-



 
(i)
the nominal value of such Share; and

 
 
9

--------------------------------------------------------------------------------

 


 
(ii)
80 per cent. (or such other percentage as may be specified in paragraph 28 of
Schedule 3 to the Act from time to time) of the market value of a Share (as
agreed with the Shares Valuation Division of HMRC).



6
Exercise of Options



6.1
Subject to Rules 6.2 and 6.4 below, the Option Holder may only exercise the
Option if:-



6.1.1
at the date of exercise the Option Holder is employed by or holds office with a
company in the Group and is not an Excluded Person; and



6.1.2
the Option Period has commenced and not expired.



6.2
The Option shall, in the following circumstances, be exercisable earlier and
otherwise than as aforesaid:-



6.2.1
if the Option Holder ceases to hold office or employment with a company in the
Group by reason of injury, disability evidenced to the satisfaction of the Board
or redundancy (within the meaning of the Employment Rights Act 1996) or by
reason of retirement on reaching the Specified Age or any other age at which he
is bound to retire in accordance with the terms of his contract of employment or
by reason of the Option Holder ceasing to be a director or employee of a company
in the Group because his employing company ceases to be a member of the Group or
the business or part of the business in which he is employed is transferred
outside the Group then he shall exercise the Option within six months of so
ceasing provided that the Option may not be exercised more than six months after
the relevant Bonus Date.  To the extent that an Option so exercisable is not
exercised within that period it shall then lapse;



6.2.2
if the Option Holder dies before the commencement of the Option Period while
still holding office or being employed by a company in the Group the Option must
be exercised (if at all) within twelve months of his death by his legal personal
representatives.  If the Option Holder dies during the Option Period while still
holding office or being employed by a company in the Group then the Option may
be exercised within twelve months after the relevant Bonus Date by his legal
personal representatives.  To the extent that an Option so exercisable is not
exercised within that period it shall then lapse;

 
 
10

--------------------------------------------------------------------------------

 


6.2.3
if an Option Holder ceases to hold office or employment with a company in the
Group more than three years after the Date of Grant for any reason except
dismissal by his employer for dishonesty or fraud then he may exercise the
Option within six months of so ceasing provided that the Option may not be
exercised more than six months after the relevant Bonus Date.  To the extent
that an Option so exercisable is not exercised within that period it shall then
lapse;



6.2.4
if an Option Holder reaches the Specified Age, then he may exercise his Option
within six months after attaining that age, whether or not he retires at that
age provided that the Option may not be exercised more than six months after the
relevant Bonus Date;



6.2.5
if any person obtains Control of the Company while the Option Holder holds
office or is employed by a company in the Group as a result of:-




 
6.2.5.1
making a general offer to acquire the whole of the issued share capital of the
Company which is made on a condition such that if it is satisfied the person
making the offer will have Control of the Company,



 
6.2.5.2
making a general offer to acquire all the shares in the Company which are of the
same class as the Shares, or



 
6.2.5.3
consummation of a merger, consolidation, or other reorganization of the Company
with or into one or more entities that are not subsidiaries of the Company under
overseas legislation accepted by an officer of HMRC as being closely comparable
to section 899 (or sections 979-982) of the Companies Act 2006.



 
the Option may be exercised within six months (or, where sections 979-982 of the
Companies Act 2006 apply, for so long as the purchaser remains bound or entitled
to acquire Shares) of either (1) the time when the person making the offer has
obtained Control of the Company and any condition subject to which the offer is
made has been satisfied or (2) the time the merger, consolidation or other
reorganization is completed, as applicable, provided that in neither case may
the Option be exercised more than six months after the relevant Bonus Date.  To
the extent that an Option so exercisable is not exercised within such period, it
shall then lapse;

 
 
11

--------------------------------------------------------------------------------

 


6.2.6
if the Company passes a resolution for voluntary winding up, the Option may be
exercised within six months of the passing of the resolution provided that the
Option may not be exercised more than six months after the relevant Bonus
Date.  To the extent that an Option so exercisable is not exercised within that
period it shall then lapse;



6.2.7
for the purposes of Rule 6.2.5 a person shall be deemed to have obtained Control
of the Company if he and others acting in concert with him have together
obtained Control of it.



6.3
If an Option Holder ceases to hold office or employment with a company in the
Group less than three years after the Date of Grant for any reason other than
those set out in Rules 6.2.1 or 6.2.2 or more than three years after the date of
grant for any reason other than those set out in Rules 6.2.1 to 6.2.3 the Option
shall lapse.



6.4
No person shall be treated for the purposes of Rules 6.1, 6.2.1, 6.2.3 and 6.3
as ceasing to hold an office or employment with a company in the Group until he
ceases to hold any office or employment in any company in the Group or an
Associated Company. If, at the Bonus Date, the Option Holder holds an office or
employment with a company which is a company over which the Company has Control
or an Associated Company but which is not a member of the Group (or is a member
of the Group which does not participate in the Scheme), then the Option Holder
may exercise the Option during the Option Period.

 
6.5
Each Option is to be exercisable by an Option Holder once only in respect of all
or any proportion of the Ordinary Shares comprised in the Option granted to him
as adjusted in accordance with the provisions of the Scheme.

 
 
12

--------------------------------------------------------------------------------

 


6.6
If, before the earliest time when, in accordance with the provisions of this
Scheme, an Option Holder may exercise an Option he gives (or under the
regulations governing the Savings Contract is deemed to have given) notice that
he intends to stop paying contributions thereunder, such Option shall thereupon
lapse.



6.7
Exercise of an Option is to be by application in writing addressed to the
Company or to such other person as the Board shall direct and specifying the
number of Shares in respect of which the Option is being exercised and
accompanied by the Option Certificate, such application to be delivered or sent
by prepaid post to the registered office for the time being of the Company or to
such office as may from time to time be specified by the Board.  Exercise of the
Option is conditional on receipt of the Exercise Price (which shall not exceed
the sum obtained by way of Repayments). For this purpose any Repayment shall
exclude the repayment of any contribution the due date for payment of which
falls:-



6.7.1
more than one month after the date on which the Repayment is made, or



6.7.2
after the end of the period within which the Option may be exercised.



If the Company is procuring the transfer of Shares from a third party under Rule
6.8 then it shall receive the Exercise Price as agent for the third party.


6.8
Subject to the regulations and enactments for the time being in force under any
applicable national or foreign securities law and any rules, regulations and
other requirements of any stock exchange or automated quotation system upon
which the Shares may be listed or quoted and subject to compliance by the Option
Holder with the terms of the Option the Company shall not later than thirty days
after receipt of the application and the relevant Exercise Price make an
allotment to the Option Holder of the number of Shares specified in the
application at the Exercise Price (as adjusted in accordance with the provisions
of the Scheme) and will (subject to the provisions of Rule 6.9) deliver to the
Option Holder evidence of title to such Shares provided that instead of
allotting and issuing the appropriate number of Shares the Company shall have
the right to satisfy its obligations of allotment by (in whole or in part)
procuring that some or all of the Shares are transferred by a third party to the
relevant Option Holder.  For these purposes delivery or transfer to an Option
Holder includes delivery or transfer to a nominee for the Option Holder provided
that the Option Holder acquires the beneficial ownership of the Shares delivered
or transferred.

 
 
13

--------------------------------------------------------------------------------

 


6.9
The Company shall have no obligation to issue or deliver evidence of title for
Shares under the Scheme prior to:-



6.9.1
obtaining any approvals from governmental agencies that the Company determines
are necessary or advisable; and



6.9.2
completion of any registration or other qualification of the Shares under any
applicable national or foreign law or ruling of any governmental body that the
Company determines to be necessary or advisable.



7
Substitution of Shares



7.1
Notwithstanding the provisions of Rule 6.2.5, if any company (“the Acquiring
Company”) shall obtain Control of the Company as a result of:-



7.1.1
making a general offer to acquire the whole of the issued share capital of the
Company which is made on a condition such that if it is satisfied the Acquiring
Company will have Control of the Company;



7.1.2
making a general offer to acquire all the shares in the Company which are of the
same class as the Shares



7.1.3
consummation of a merger, consolidation, or other reorganization of the Company
with or into one or more entities that are not subsidiaries of the Company under
overseas legislation accepted by an officer of HMRC as being closely comparable
to section 899 (or sections 979-982) of the Companies Act 2006.



any Option Holder may at any time within the appropriate period (as defined in
Rule 7.2 below) by agreement with the Acquiring Company release his Option under
the Scheme (“the Old Option”) in consideration of the grant to him of an option
(“the New Option”) which is equivalent (as defined in Rule 7.3 below) to the Old
Option but relates to shares in a company other than the Company (being either
the Acquiring Company or some other company within the provisions of paragraphs
18(b) or (c) of Schedule 3 to the Act). The New Option shall, for all the
purposes of the Scheme, be treated as having been acquired at the same time as
the Old Option.
 
 
14

--------------------------------------------------------------------------------

 


7.2
For the purposes of Rule 7.1 above the appropriate period means a period of six
months beginning with the time when the Acquiring Company has obtained Control
of the Company and (if applicable) any condition subject to which the offer is
made is satisfied.



7.3
For the purposes of Rule 7.1 above the New Option shall be equivalent to the Old
Option if the requirements of paragraph 39(4)(a) to (d) inclusive of Schedule 3
to the Act are met.



7.4
For the avoidance of doubt if the Option Holder does not release his rights
pursuant to the provisions of this Rule or exercise his Option pursuant to the
provisions of Rule 6.2.5 hereof within the periods permitted by those rules then
all such Options held by him shall lapse.



7.5
If, in accordance with this Rule 7, an Old Option is released and a New Option
granted, the New Option shall not be exercisable under Rule 6.2.5 by virtue of
the event by reason of which the New Option was granted.



7.6
Notwithstanding the definitions contained in Rule 1, if a New Option is granted
pursuant to the provisions of Rule 7.1, then for the purposes of that New Option
references (directly or indirectly) in Rules 6 to 15 (inclusive) to the Company
and Share shall respectively mean the Acquiring Company and a share in the
capital of the Acquiring Company or of some other company which satisfies the
provisions of paragraphs 18 to 22 of Schedule 3 to the Act (except that for the
purposes of Rule 6, reference to the Company in the definition of the Group
shall continue to refer to International Game Technology Corporation).

 
 
15

--------------------------------------------------------------------------------

 


8
Variation of Share Capital



 
On any variation of the share capital of the Company (whether by way of
capitalisation or rights issue or sub-division or consolidation of the Shares)
the Exercise Price and the number of Shares comprised in an Option shall be
varied in such manner as the Board shall determine and such decision of the
Board shall be final and binding on the Option Holder and the Company provided
that:-



8.1
no adjustment to the Exercise Price shall be made pursuant to the provisions of
this Rule which would result in any Shares being issued unlawfully at a discount
and if in the case of any such Shares such an adjustment would but for this
proviso have so resulted the Exercise Price payable for such Shares shall be the
nominal amount thereof; and



8.2
no variation to the number of Shares comprised in an Option or the Exercise
Price thereof shall be made pursuant to any of the provisions contained in this
Rule until an officer of HMRC has approved such variation.



9
Rights of Shares Allotted



 
Shares to be allotted pursuant to the exercise of any Option shall rank pari
passu in all respects and as one class with the Shares in issue at the date of
allotment but shall not rank for any dividend the record date of which precedes
the date of exercise of the Option.



10
Availability of Shares



 
The Company shall at all times have available sufficient unissued Shares to meet
any exercise of any Option taking into account any arrangements made by the
Company to procure the transfer by a third party to the relevant Option Holder
of Shares to satisfy (whether in full or in part) the exercise of any Option.

 
 
16

--------------------------------------------------------------------------------

 


11
Listing



 
The Company shall use its reasonable endeavours to register the Shares allotted
pursuant to the exercise of an Option with the SEC or to effect compliance with
the registration, qualification and listing requirements of any other relevant
national or foreign securities laws, stock exchange or automated quotation
system.



12
Transfers of Options



12.1
No Option granted pursuant to this Scheme nor the benefit thereof may be
transferred assigned charged or otherwise alienated save that nothing herein
contained shall prohibit the transmission of an Option by operation of law.



12.2
If an Option Holder does or suffers an act or thing whereby he would or might be
deprived of the legal or beneficial ownership of an Option that Option shall
lapse immediately and the Board shall not knowingly permit its exercise.



13
Relationship between the Scheme and the Option Holders’ employment and Loss of
Office



13.1
Options granted under the Scheme and any profits or gains made as a result of
such Options are not pensionable under any of the Group’s pension arrangements.



13.2
Participation in the Scheme does not:-



13.2.1
confer upon any person any right to participate in the Scheme at any time in the
future either at all or on any particular basis;



13.2.2
confer upon any person any right to continue in employment with any member of
the Group;

 
 
17

--------------------------------------------------------------------------------

 


13.2.3
restrict the right of any member of the Group to terminate the employment of any
Option Holder (without liability to any member of the Group) at any time with or
without cause;



13.2.4
impose upon the Board any duty to exercise any power or discretion under the
Scheme to the advantage of the Option Holder; or



13.2.5
impose upon any member of the Group or the Board or their representative agents
and employees any liability whatsoever (whether in contract, tort, or otherwise
howsoever) in connection with:



 
13.2.5.1
the loss of an Option Holder’s Option(s) under the Scheme;



 
13.2.5.2
the loss of an individual’s eligibility to be granted Option(s) under the
Scheme; and/or



 
13.2.5.3
the manner in which any power or discretion under the Scheme is exercised or the
failure or refusal of any person to exercise any power or discretion under the
Scheme.



13.3
Options under the Scheme shall not afford to an Option Holder any additional
right to compensation on the termination of his employment which would not have
existed had the Scheme not existed and, accordingly, any individual who
participates in the Scheme shall waive any rights to compensation or damages in
consequence of the termination of his office or employment with a company in the
Group for any reason whatsoever insofar as these rights arise or may arise from
him ceasing to have rights under or be entitled to exercise any Option under the
Scheme as a result of such termination or from the loss or diminution in value
of such rights and/or entitlements notwithstanding any provision to the contrary
in his contract of employment.

 
14
Powers of Directors



14.1
The decisions of the Board shall be final and binding in all matters relating to
the Scheme.

 
 
18

--------------------------------------------------------------------------------

 


14.2
The Board may at any time discontinue the grant of further Options or decide in
any year not to grant any Options.  If the Scheme is discontinued the provisions
of the Scheme shall nevertheless continue in full force and effect in relation
to Options then subsisting.



14.3
The Board may amend any of the provisions of the Scheme in any way it thinks fit
save that:-



14.3.1
(subject as herein provided) it may not modify the terms of an Option already
granted except with the consent of the Option Holder;



14.3.2
it may not (except due to an adjustment contemplated by Rule 7 or any repricing
that may be approved by shareholders) modify the terms of an Option in any
manner that would constitute a repricing (by amendment, cancellation and
regrant, exchange or other means) of the Exercise Price of the Option;



14.3.3
(where the Scheme is to remain approved) no amendment to a provision necessary
to meet the requirements of Schedule 3 shall have effect until approved an
officer of HMRC.



14.4
The Board shall have the power from time to time to make and vary such
regulations (not being inconsistent with the Scheme) for the implementation and
administration of the Scheme as it may think fit.



14.5
A person who is not a party to an Option has no right under the Contracts
(Rights of Third Parties) Act 1999 to enforce any term of the Option but this
does not affect any right or remedy of a third party which exists or is
available apart from the Contracts (Rights of Third Parties) Act.

 
 
19

--------------------------------------------------------------------------------

 


15
Data Protection



It is a condition of participation in the Scheme that an Option Holder agrees to
the holding of information about him by the Company and any other Group Company
(the “Information Holder”) and that he authorises the Information Holder and its
agents and/or advisers to use such information according to these Rules for the
purposes of this Scheme.  It is a further condition of participation in this
Scheme that each Option Holder agrees that data concerning his participation may
be processed by agents and/or advisers of the Information Holder (wherever
located) and, where necessary, transmitted outside of the United Kingdom.  Each
Option Certificate shall contain a reference to these conditions.

 
 
 
20